DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because it is unclear what features are associated with what numbers in the figures. A non-comprehensive list of examples include the numbers 50, 51, 52, 112, 120A, 120B, 110, 200, 210, 211, which all could be associated with many different features in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “cabinet assembly adjustment device in claim 1.
Because this/these claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiveley et al. (US 10646979), hereinafter Schiveley.
Regarding claim 1, Schiveley teaches an adjustable cabinet assembly apparatus (jig 100), the apparatus comprising: 

a cabinet assembly frame (100, see figs. 9a-9c) comprising  at least a first cabinet face support surface (153) and a second cabinet face support surface (155) and 
at least a first cabinet side support surface and a second cabinet side support surface (front support plates 139, see col. 7 line 50 - col. 8 line 5 and fig. 1a), the cabinet assembly frame operably engaged with the rotatable base member (frame 135, see fig. 1d); 
a cabinet assembly adjustment device configured to operably engage with the cabinet assembly frame (end clamps 181), the cabinet assembly adjustment device configured to adjust the cabinet assembly apparatus between a first assembly configuration and a second assembly configuration (end clamps adjust between open and closed positions).

Regarding claim 2, Schiveley teaches the apparatus of Claim 1, wherein the cabinet assembly adjustment device comprises: 
at least one arm flap disposed proximate the cabinet assembly frame (end clamp linkage assembly 185); and 
at least one arm tip disposed proximate a distal end of the at least one arm flap (end clamp bar 183), the at least one arm tip being configured to operably engage the distal end of the at least one arm flap (183 is connected to 185 via end of bar 186, see fig. 4 and col. 10 line 25 - col. 11. line 3), and 
wherein the at least one arm flap and the at least one arm tip are operably engaged with the cabinet assembly frame to adjust the cabinet assembly apparatus between the first assembly configuration and the second assembly configuration (183 and 186 rotate in direction of arrow 190 to clamp, see fig. 4 and col. 10 line 25 - col. 11. line 3).

claim 3, Schiveley teaches the apparatus of Claim 2, wherein the at least one arm flap disposed proximate the cabinet assembly frame defines at least one securing aperture (linkage assembly 185 contains apertures as part of connection to bracket 187, see fig. 4).

Regarding claim 5, Schiveley teaches the apparatus of Claim 1, wherein the cabinet assembly adjustment device comprises: 
a first arm flap disposed proximate a first end of the cabinet assembly frame; a second arm flap disposed proximate a second end of the cabinet assembly frame, The first end being longitudinally opposed to the second end of the cabinet assembly frame (both sides of the frame have end clamp linkage assemblies 185 and, see fig. 1a, fig. 4 and col. 10 line 25 - col. 11. line 3); 
a first arm tip disposed proximate a first end of the first arm flap; and a second arm tip disposed proximate a first end of the second arm flap (both sides of the frame have end clamp bars 183 and, see fig. 1a, fig. 4 and col. 10 line 25 - col. 11. line 3), 
wherein the first arm flap, the second arm flap, the first arm tip, and the second arm tip are operably engaged with the cabinet assembly frame to adjust the cabinet assembly apparatus between the first assembly configuration and the second assembly configuration (end clamp bar 183 and bar 186 of linkage assembly 185 rotate in direction of arrow 190 to clamp, see fig. 4 and col. 10 line 25 - col. 11. line 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schiveley.
Regarding claim 4, Schiveley teaches the apparatus of Claim 3, but does not explicitly teach that the cabinet assembly apparatus further comprises at least one securing element, the at least one securing element configured to operably engage the at least one securing aperture. However, it does teach that the bracket 187 is attached to linkage assembly 185 and shows that linkage assembly 185 includes some securing apertures, so the use of a securing element such as bolts to connect the linkage assembly to the bracket via the apertures would be obvious to a person of ordinary skill in the art, because such use of connectors in conjunction with apertures is generally known in the art.

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 recites that the arm flaps and tips define additional side and face support surfaces. While the clamp bar of Schiveley arguably defines a support surface (as it clamps onto the cabinet), the connecting bar and linkage assembly do not. This deficiency was not remedied by anything found in the prior art that would have been obvious to combine. Claims 7-9 depend from claim 6 and would be allowable for these same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ewaschuk (US 6540472), Whitfield (US 7661181), Green et al. (US 9346152), Sjuts et al. (US 7168693), Hughey (US 8226074), Brothers (US 4209164), McEvoy (US 6450491), Coffman (US 8556244), Judge (US 9789601), Stalker (US 5785305), Blaine (US 4485539), Tonnigs (US 8070897), Martini (US 5884904), Gilbert (US 6391144), Stephens (US 3212770), WU et al. (CN 104589290), Sticht (DE 2453808), and Richter (EP 1568541) teach relevant assembly jigs, supports, and frameworks of various forms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723